          Case 6:19-cv-01005-EFM-TJJ Document 1 Filed 01/09/19 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

WESLEY COCHRAN,                     )
                                    )
      Plaintiff                     )
                                    )
vs.                                 )                       JURY TRIAL DEMAND
                                    )
BLACK JACK TIRE SUPPLIES, INC. & )                          Case No.:
JIM PARKER d/b/a BLACK JACK         )
TIRE SUPPLIES, INC.,                )
                                    )
      Defendants                    )
___________________________________ )

                                           COMPLAINT

          COMES NOW the Plaintiff, through his counsel of record, and for his cause of action

against Defendants alleges and states as follows:

                                 Parties, Jurisdiction, and Venue

          1.    Plaintiff is a Missouri resident.

          2.    Defendant Black Jack Tires Supplies, Inc. is a forfeited Kansas corporation that

may be served with process at 3260 N. 7th St. Trafficway, Kansas City, Kansas 66615.

          3.    Defendant Jim Parker d/b/a Black Jack Tires Supplies, Inc. is a Missouri resident

that may be served with process at 18902 Hwy 169 N, St. Joseph, Missouri 64505.

          4.    Jurisdiction and venue are proper in this Court under 28 U.S.C. §1331, as Plaintiff

brings claims under the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

          5.    Plaintiff has exhausted all of his administrative remedies prior to bringing this suit

and this action is timely commenced.

                                                    Facts

          6.    Defendants operate a tire supply business with over thirty (30) employees at their

principal place of business located at 3260 N. 7th St. Trafficway, Kansas City, Kansas 66615.


2677946
        Case 6:19-cv-01005-EFM-TJJ Document 1 Filed 01/09/19 Page 2 of 7




       7.      Defendants solicited Plaintiff to work for them as an Account Manager, promising

that he would quickly earn in excess of $100,000.00 working for Defendants.

       8.      Plaintiff was interested and held a job interview with Defendants.

       9.      Plaintiff brought his certified service dog, Batman, to the interview.

       10.     Plaintiff is a Marine Corps veteran and suffers from physical disabilities and

PTSD which substantially limit his major life activities.

       11.     He received Batman from the Warriors Best Friend organization, and Batman

assisted him with his mobility and balance when he was standing and walking, assisted Plaintiff

when his legs gave out, and alerted him when someone approached him from behind to avoid

being surprised and potentially triggering his PTSD.

       12.     At the job interview, Defendants’ representatives – including their Human

Resources Manager – asked why Batman was present and whether Plaintiff would need Batman

to accompany him at work.

       13.     Plaintiff explained that Batman was his service dog, outlined the services Batman

performed for him, and told Defendants that he would need Batman to accompany and assist him

at work.

       14.     Apparently satisfied by Plaintiff’s explanation and his need for accommodation,

Defendants offered him an Account Manager position.

       15.     Plaintiff accepted and began employment with Defendants on or about April 10,

2017 as an Account Manager.

       16.     Plaintiff’s first week of employment was training and he brought Batman to work

with him his first day on the job.




                                                 2
        Case 6:19-cv-01005-EFM-TJJ Document 1 Filed 01/09/19 Page 3 of 7




        17.     That first day of training on or about April 10, 2017, a representative of

Defendants – who identified himself to Plaintiff as the owner of the company – approached

Plaintiff and questioned him about why he had Batman at work, and if Batman was really

necessary to Plaintiff.

        18.     Plaintiff again explained Batman was a service dog and outlined the services he

performed, but Defendants insisted he was merely an emotional support dog they would not

accommodate.

        19.     In response, Plaintiff again explained Batman’s origins as a certified service dog

from the Warriors Best Friend organization and provided documentation confirming Batman’s

status as a certified service dog.

        20.     Defendants told Plaintiff that they considered Batman as an emotional support

dog which they would not accommodate at work.

        21.     Because of this, Defendants told Plaintiff to take Batman home and not to bring

him back into work while they looked further into the matter.

        22.     Defendants forbid Plaintiff from bringing Batman to work for over a week.

        23.     Plaintiff plead with Defendant for his need for his service dog, and offered to put

them in touch with Warriors Best Friend to confirm what he was telling Defendants.

        24.     On April 19, 2017, Defendants told Plaintiff that they had investigated the matter

and had learned they were violating the Americans with Disabilities Act by denying him access

to his service dog at work, and told Plaintiff he could bring Batman to work with him that day.

        25.     Defendants action in allowing Batman to accompany Plaintiff at work are an

implicit recognition they regarded Plaintiff as disabled.




                                                 3
       Case 6:19-cv-01005-EFM-TJJ Document 1 Filed 01/09/19 Page 4 of 7




       26.     The next day, April 20, 2017, Defendants reprimanded Plaintiff with a written

warning for alleged substandard job performance.

       27.     The day after that, April 21, 2017, Defendants terminated Plaintiff.

                       Count I - Americans with Disabilities Act (ADA)

       28.     Plaintiff incorporates the allegations set forth above and further states:

       29.     Plaintiff is a disabled person as defined by the ADA, 42 U.S.C. §12101 et seq.

       30.     Defendants are employers subject to the ADA.

       31.     Plaintiff was qualified to perform the essential functions of his job with

Defendants.

       32.     Defendants terminated Plaintiff because of his disability.

       33.     As a direct and proximate result of Defendants’ actions, Plaintiff has and will

suffer damages, including lost wages and benefits, emotional distress, and pain and suffering.

                   Count II – Kansas Act Against Discrimination (KAAD)

       34.     Plaintiff incorporates the allegations set forth above and further states:

       35.     Plaintiff is a disabled person as defined by the KAAD, K.S.A. §44-1001 et seq.

       36.     Defendants are employers subject to the KAAD.

       37.     Plaintiff was qualified to perform the essential functions of his job with

Defendants.

       38.     Defendants terminated Plaintiff because of his disability.

       39.     As a direct and proximate result of Defendants’ actions, Plaintiff has and will

suffer damages, including lost wages and benefits, emotional distress, and pain and suffering.




                                                 4
       Case 6:19-cv-01005-EFM-TJJ Document 1 Filed 01/09/19 Page 5 of 7




                                  Count III – ADA Retaliation

       40.     Plaintiff incorporates the allegations set forth above and further states:

       41.     Plaintiff engaged in protected opposition to discrimination by requesting

Defendants accommodate his service dog on an ongoing basis throughout his employment,

including protesting Defendants’ discriminatory actions in forbidding him from bringing his

service dog to work.

       42.     Plaintiff suffered an adverse employment action when Defendant terminated him

within days of his request he be allowed his service dog at work.

       43.     Defendants’ termination of Plaintiff was directly and causally related to his

protected opposition to discrimination.

       44.     As a direct and proximate result of Defendants’ actions, Plaintiff has and will

suffer damages, including lost wages and benefits, emotional distress, and pain and suffering.

                                 Count IV – KAAD Retaliation

       45.     Plaintiff incorporates the allegations set forth above and further states:

       46.     Plaintiff engaged in protected opposition to discrimination by requesting

Defendants accommodate his service dog on an ongoing basis throughout his employment,

including protesting Defendants’ discriminatory actions in forbidding him from bringing his

service dog to work.

       47.     Defendants termination of Plaintiff was an adverse employment action.

       48.     Defendants’ termination of Plaintiff was directly and causally related to his

protected opposition to discrimination.

       49.     As a direct and proximate result of Defendants’ actions, Plaintiff has and will

suffer damages, including lost wages and benefits, emotional distress, and pain and suffering.



                                                 5
        Case 6:19-cv-01005-EFM-TJJ Document 1 Filed 01/09/19 Page 6 of 7




       WHEREFORE, Plaintiff prays for judgment in his favor and against Defendants, jointly

and severally, in an amount in excess of $75,000, including damages for back pay, reinstatement

or front pay, pre-judgment interest, compensatory and punitive damages, attorney fees and costs,

post-judgment interest until paid in full and for such other and further relief as this court deems

just and proper.

                                                     KLENDA AUSTERMAN LLC


                                                             /s/ Aaron J. Good
                                                     Michelle L. Brenwald, #19287
                                                     Aaron J. Good, #25067
                                                     301 N. Main St., Ste. 1600
                                                     Wichita, KS 67202-4816
                                                     Tele.: (316) 267-0331
                                                     Fax: (316) 267-0333
                                                     mbrenwald@klendalaw.com
                                                     agood@klendalaw.com
                                                     Attorneys for Plaintiff


                                DEMAND FOR JURY TRIAL

       COMES NOW the Plaintiff and requests a trial by jury of all issues so triable herein.

                                                     KLENDA AUSTERMAN LLC


                                                     /s/ Aaron J. Good
                                                     Michelle L. Brenwald, #19287
                                                     Aaron J. Good, #25067
                                                     301 N. Main St., Ste. 1600
                                                     Wichita, KS 67202-4816
                                                     Tele.: (316) 267-0331
                                                     Fax: (316) 267-0333
                                                     mbrenwald@klendalaw.com
                                                     agood@klendalaw.com
                                                     Attorneys for Plaintiff




                                                6
       Case 6:19-cv-01005-EFM-TJJ Document 1 Filed 01/09/19 Page 7 of 7




              REQUEST FOR DESIGNATION OF PLACE OF JURY TRIAL

       COMES NOW the Plaintiff and requests a trial by jury of all issues so triable herein be

held in the U.S. District Courts located in Wichita, Kansas.

                                                     KLENDA AUSTERMAN LLC


                                                     /s/ Aaron J. Good
                                                     Michelle L. Brenwald, #19287
                                                     Aaron J. Good, #25067
                                                     301 N. Main St., Ste. 1600
                                                     Wichita, KS 67202-4816
                                                     Tele.: (316) 267-0331
                                                     Fax: (316) 267-0333
                                                     mbrenwald@klendalaw.com
                                                     agood@klendalaw.com
                                                     Attorneys for Plaintiff




                                                7
